Title: To Benjamin Franklin from Jean de Neufville & fils, 30 August 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


May it please your Excellency
Amsterdam 30 Augt. 1781.
We think it our duty to lay before you a Circumstance which our attachment for America has made very painfull to us.
Commodore Alexr. Gillon having found that his Ship Could not take the Goods ordered by the Honourable Colln [Colonel] Laurens, after those goods had been purchased and part of them Shipp’d already on board of the Frigate, Major Jackson agreed to have them Shipp’d by two Vessels which the Commodore had freighted, One for fourteen and the other for eighteen Thousand Guilders, and five per Cent Primage for the Captains, the freight to be paid here in ready money for the first, and to be remitted in bills of Exchange for the other as soon as the State Should have received the tiding of this transaction, as we Suppose your Excellency was informed of by Major Jackson. The Goods were Shipped accordingly and the Vessels both ready for Sea (Some of the Goods being only left out partly to make room for others which the Major ordered on board of Another American Vessell as they now are) when the Commodore found it needfull to weigh his Anchor to Pass the Shoals and wait there to Settle his business, One of us went down accordingly with the Charter Parties Signed by the owners of the two ships to have them Likewise Signed by Commodor Gillon as he had not agreeable to his intention Come up to Town again and as no freight had been agreed on between him & Coll Laurens this Caused some difficulties, however Major Jackson and himself were to Settle this matter and had appointed Our L D N. for the next day when the Wind increasing oblidged the ship to Steer off. Our L D N. went afterwards with a Pilot boat in Search of her but without Success and being at Last oblidged to Return he left the Needfull Disposition to have every thing adjusted in his Absence but although the Frigate appear’d Once more in Sight, and One of the Dutch Captains did reach her with great Difficulty, Time did not Suffer his receiving an answer upon the Letters which he had. Whereby we desired the Commodore to Impower Somebody to Sign those Charter Parties in his Name and the Wind Increasing again that Night he lost Sight of the Frigate after he Stept into the Pilot Boat he was Come with, as the Master would not wait any longer. And So he reach’d the Road in the Morning not without danger. Since that time which was the 19th the Frigate has not been heard of nor appeared and the American Captains who waited for her Convoy have put to Sea the 24 Inst. The Owners of the Dutch Ships meanwhile refuse to have their Vessels Sail without the Charter Parties being previously Sign’d, for which we have no Power. But Secondly as it was Stipulated for them to Go with Convoy they pretend that they Cannot Suffer them in Justice to the Concerned to Sail without it unless they were allowed to Men them fully with 60 or 70 Men. (as they are both Letters of Marque) and had an additional freight granted to Make good that expence.
Therefore that no time might be lost we would not delay to give your Excellency this Information and to Ask whether you think proper to direct what is to be done in this business. Supposed the Frigate Should not be Seen again in a Limitted time as the Same Circumstances wh. hindered us from hearing from the Commoe [Commodore] prevented Likewise the Major who had already embarked on board of the South Carolina to Give us his Instructions. We are very Sorry it happened so as we Suppose that the goods will be much wanted in America from the Impatience of Mr Jackson to Get them Shipped and hope accordingly that either by the Commodore’s returning or your excellencys directions we may be able to forward them Speedily—

With all Defference we have the honor to be Your Excellency’s mt Obt. And Humble servants
John DE Neufville Son
His excellency Honbl. Dr. B. Franklin
 
Endorsed: Neufville & Son Aug. 30. 1781.
Notation: Jean de Neufville & fils Augt. 30. 1781.
